Citation Nr: 0527578	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  91-12 1367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, 
Georgia


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred during private hospitalization from 
May 28 to June 1, 1989. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1989 rating decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center in Decatur, Georgia.  In the June 
1989 decision, the MAS denied payment for unauthorized 
medical expenses resulting from a claimed period of private 
hospitalization from May 28 to June 1, 1989.  


REMAND

The Board is acutely aware that the veteran's claim began in 
1989 and has been remanded by the Board several times.  
Specifically, this appeal was previously before the Board in 
August 1993, September 2000, April 2001, and July 2001 at 
which times it was remanded to obtain additional evidence.   
Administrative difficulties in obtaining information from the 
veteran and the private hospital where he claims to have 
received medical treatment in May and June 1989 have plagued 
the process. The Board is both apologetic and sympathetic to 
the extraordinary delay in adjudication of the veteran's 
appeal.  

Since the last Board remand, records of the veteran's 
treatment at various VA medical center have been associated 
with the claims file.  In addition, in July 2001, the MAS 
sought and obtained from the veteran, authorization obtain 
medical records relating to his treatment at Bainbridge 
Hospital from May 28 to June 1, 1989.  Subsequent, data 
associated with the claims folder shows that in March 2005, VA 
communicated with a financial counselor at the Bainbridge 
Hospital where the veteran claims to have received medical 
treatment in May and June 1989.  The correspondence associated 
with the claims folder is equivocal with respect to the actual 
existence of any billing records of the veteran at this 
hospital.  The March 2005 communication also shows that the 
financial counselor requested that VA provide an address and 
contact information concerning any records.  It is not certain 
whether VA has provided the requested contact information for 
possible closure of the matter.      

Although the appeal was returned to the Board, the MAS failed 
to review the claim for review the claim for payment or 
reimbursement for unauthorized medical expenses from private 
hospitalization from May 28, 1989 to June 1, 1989 or to 
provide the veteran and his representative with a 
supplemental statement of the case.

Finally, the veteran has not been provided notice of the 
Veterans Claims Assistance Act as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1). 

In consideration of the foregoing, this case is REMANDED to 
the MAS, for the following:

1.  The MAS should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  
Specifically, the MAS should:

(a) Notify the veteran of the 
information and evidence necessary 
to substantiate his claim for 
Entitlement to reimbursement or 
payment of unauthorized medical 
expenses incurred during private 
hospitalization from May 28th to June 
1, 1989;

(b) Notify the veteran of the 
information and evidence he is 
responsible for providing;

(c) Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA 
will make reasonable efforts to 
obtain relevant records not in the 
custody of a Federal department or 
agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and

(d) Request that the veteran provide 
any evidence in his possession that 
pertains to his claim.   

2.  Specifically, regarding the 
aforementioned records in the veteran's 
possession, the MAS should request that 
the veteran provide any billing or other 
medical information in his possession 
regarding his claimed private 
hospitalization from May 28th to June 1, 
1989.  Those records, if obtained, should 
then be associated with the claims 
folder.   

3.  The MAS should contact K.M., 
Financial Counselor, Memorial Hospital 
and Manor, 1500 East Shotwell Street, 
Bainbridge, Georgia 39819 and provide as 
requested, an address and contact number 
so that any billing or medical records of 
the veteran can be forwarded to VA.  
Those records, if available, should then 
be associated with the claims folder.  

4.  After assuring that the above actions 
have been completed, the MAS should 
review the claim for payment or 
reimbursement for unauthorized medical 
expenses from private hospitalization 
from May 28, 1989 to June 1, 1989.  If 
the claim is denied, the MAS should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  If the previous 
statement of the case has not been 
located, this supplemental statement of 
the case should contain all information 
normally contained in a statement of the 
case (see 38 C.F.R. § 19.29), and fully 
describes all efforts made to secure 
relevant evidence.  


 The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

